DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Remarks
Claims 18-26 and 29-37 were originally pending in this application of which claims 33-37 were withdrawn from further consideration (Restriction) prior to the RCE dated 06/24/2022. Claims 18, 31-33 are now amended. No new claims are added or cancelled. Hence, claims 18-26 and 29-37 are currently pending in the instant application of which claims 33-37 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 6 para 4), filed on 06/24/2022 with respect to the 112 rejections of claims 31 and 32 have been fully considered and are persuasive. The 112 (b) rejections of claims 31 and 32 have been withdrawn. 
Applicant’s arguments filed on 06/24/2022 with respect to claim 18 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Bon et al. (EP-2449945-A2) reference below, in order to address the new limitations/changed scope introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation “wherein the filter assembly has a mesh size of between 2 mm and 8 mm, preferably between 4 mm and 6 mm.” in lines 2-3. The use of term “preferably” to further narrow down the mesh size range is not definitive and the lack of definitiveness renders the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    603
    510
    media_image1.png
    Greyscale
Claims 18, 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH699692A2) in view of Akatsuka (EP1334851A2) and further in view of Bon et al. (EP-2449945-A2).
Regarding claim 18, via Fig. 1, Dober et al. teaches a dishwasher with tub 1 (receiving compartment)[0008], a sump 5; a heat pump 18 carrying a heat pump medium (heat transfer medium) [0014] and including a condenser 20b for heat exchange between the heat transfer medium to a circulating process water (washing liquor) [0014], a spray arms 2 (spray assembly) to supply process water to the item to be washed [0008]; a circulation circuit 3 (first flow path) P1 (see annotated Fig. 1 to the right) from the sump 5  to the spray arms 2 to circulate process water; a second flow path P2 from sump 5 to the condenser 20b [0014-0018]; and drain pump 8 [0010].
Dober et al. does not explicitly teach (1) that the condenser is of plate type with specific shape (2) a means for preventing or hindering foreign matter that is swept along with the washing liquor from adhering to a washing-liquor-facing surface of the plate condenser, since the debris adhering to the plate condenser could be a problem (3) the means including a filter assembly positioned within the second flow path and positioned external to and between the pump sump and the plate condenser.
In the analogous art of fin and tube heat exchangers in an AC unit, Akatsuka teaches a plate/fin type heat exchangers 24 and 25 (Fig. 4 claim 8) that work as condensers [0026] with fins and tubes arranged in a specific manner (Fig.4).
Since Dober does not explicitly teach the type or shape of condenser, it would have been obvious to one of ordinary skill in the art at the time of effective filing, to look into known condenser shapes to use in the dishwasher of Dober i.e. to modify dishwasher of Dober with the plate/fin type condenser of Akatsuka with the expectation of yielding desired condensation result of using a plate condenser that has a fin-tube structure which is very convenient, space optimizing and inexpensive in nature ([0010], Akatsuka).
The combination of Dober and Akatsuka still does not explicitly teach that the debris adhering to the plate condenser is a problem and thereby a means for preventing or hindering foreign matter that is swept along with the washing liquor from adhering to a washing-liquor-facing surface of the plate condenser, and that the means includes a filter assembly positioned within the second flow path and positioned external to and between the pump sump and the plate condenser.
Bon teaches a dishwasher with a condenser (11) and sump (7) and a branch 24 including a sieve (filter) positioned between the sump and the condenser (Fig. 1,2) and is placed in such a way that process water flowing into the bypass line passes through the sieve, but not process water flowing into the connecting line. This prevents coarser contaminants from reaching the condenser and accumulating where they are difficult to remove, rather are flushed into the connection line (pg. 2 para 9-10).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to incorporate a branch with a sieve (as taught by Bon) at the inlet of the plate condenser into the dishwasher (of Dober and Akatsuka) as a debris preventing means all in order to achieve the predictable result of preventing contaminants from reaching the condenser which could reduce its efficiency (pg. 2 para 10, Bon).
Regarding claims 24-25, the combination of Dober, Akatsuka and Bon teaches the dishwasher detailed above. Dober further teaches a conventional heater (mostly is an electric heater) serving as the heating device to heat process water [0008] up to prescribed temperatures and would be capable of heating to at least 60°C. 
Regarding claim 26, the combination of Dober, Akatsuka and Bon teaches the dishwasher detailed above. As detailed previously, Dober teaches the condenser 20b which releases heat and hence serves as the heating device to heat process water [0014] i.e. the plate condenser itself is designated as the heating device.
Regarding claim 29, the combination of Dober, Akatsuka and Bon teaches the dishwasher detailed above. Bon as detailed previously from (Fig.1) teaches that the sieve (filter is placed at the inlet of the condenser)
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH699692A2) in view of Akatsuka (EP1334851A2), Bon et al. (EP-2449945-A2) and further in view of Chen et al. (CN 202420010 U) and Beshears et al. (US20130192642A1). 
Regarding claims 19-23, the combination of Dober, Akatsuka and Bon teaches the dishwasher detailed above. Dober as detailed previously, teaches the drain pump 8 and pump 16 integrated into the bypass flow path P2 [0010], the flow rate of which could be adjusted to sweep along foreign matter (from process water) adhering to the condenser 20b provided the drain pump flow rate is adjustable.
However, the combination of Dober, Akatsuka and Bon does not explicitly discuss that (1) the drain pump flow rate is adjustable (2) either of the pumps 8, 16 are capable of changing a flow direction of the washing liquor flowing through the plate condenser and that the means is embodied as a bypass configured to change a flow path of the washing liquor flowing into the plate condenser.
In the analogous art of Equipment for utilizing waste heat of drained shower water, Chen et al. teaches a drain pump 10 whose flow rate is adjustable [0069] such that the shower water discharged is transported to the heat exchanger at the same flow rate by the drain pump (i.e. flow rates are matched) to realize maximum heat transfer [0019].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Dober, Akatsuka and Bon by drain pump of Chen all in order to achieve the predictable result of draining the process water at the same rate as it is discharged into the sump, thereby realizing the maximum heat transfer between the process water and the condenser ([0019], Chen).
The combination of Dober, Akatsuka, Bon and Chen still does not explicitly discuss that either of the pumps of Dober are capable of changing a flow direction of the washing liquor flowing through the plate condenser and that the means is embodied as a bypass configured to change a flow path of the washing liquor flowing into the plate condenser.
In the analogous art of dishwasher with liquid recirculation system, Beshears teaches a dishwasher 10 with a reverse flow system including a reversible pump 116 (Fig.4) [0033] coupled to the recirculation system (claim 1, Beshears) to selectively reverse the flow a bypass liquid from the sump (claim 8, Beshears) in order to back flush an ozone generator to remove any debris from the bypass liquid and thereby increase its efficiency and life span [0039].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the pumps 8 or 16 of dishwasher (of Dober, Akatsuka, Bon and Chen) with the reversible pump of Beshears all in order to achieve the predictable result of back flushing the plate condenser of the dishwasher (of Dober, Akatsuka, Bon and Chen) and remove and debris adhering to the plate condenser while increasing its efficiency and life span ([0039], Beshears).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH699692A2) in view of Akatsuka (EP1334851A2), Bon et al. (EP-2449945-A2) and further in view of Feddema (US20140373876A1).
Regarding claim 30, the combination of Dober, Akatsuka and Bon teaches the dishwasher detailed above. The combination of Dober, Akatsuka and Bon does not explicitly the filter assembly has a mesh size of between 2 mm and 8 mm, preferably between 4 mm and 6 mm.
In the analogous art of dishwashers, via Fig. 1, Feddema teaches a dishwasher 10 that uses a coarse filter 58 which collects larger soils (4-12 mm) (indicates mesh size of 4mm) to filter recirculated wash liquid [0021].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Dober, Akatsuka and Bon (specifically the sieve of Bon) with the coarse filter (taught by Feddema), all in order to achieve the predictable result of collecting larger debris from passing through the sump ([0021] Feddema).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH699692A2) in view of Akatsuka (EP1334851A2), Bon et al. (EP-2449945-A2) and further in view of Tahseen et al (NPL-1).
Regarding claim 31, the combination of Dober, Akatsuka and Bon teaches the dishwasher detailed above. Akatsuka further teaches fin and tube (plate) heat exchangers whose fin pitch P1, P1 (distance between plates) is 1.8 mm and 3 mm respectively [0052] and also discloses that fin pitches may be varied in accordance with various design conditions [0060] to enhance the heat exchange effectiveness of the condenser ([0051] Akatsuka).
However, the combination of Dober, Akatsuka and Bon does not explicitly teach that the means comprises a gap with a distance of at least 4.5 mm between two adjacent walls of the plate condenser, between which a flow channel for flow-through of washing liquor to be heated is established during operation of the heat pump assembly i.e. fin pitch is at least 4.5 mm.
In the analogous art of fluid flow characteristics in plate-finned heat exchangers, Tahseen et al. discloses fin pitch PF (Fig. 2c, pg. 366) that is at least 4.5 mm (e.g. 7.5, 10, 12.5 and 15 mm data by Ref 59, see geometric parameter column in Table 1, pg. 368).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the fin pitch of the plate condenser of the dishwasher of Dober, Akatsuka and Bon to be at least 4.5 mm  (as disclosed by Tahseen et al.) all in order to achieve the predictable result of establishing a flow channel for flow-through of washing liquor and choosing a fin pitch to enhance the heat transfer efficiency in the plate condensers (bullet 18 in the Finding column, Table 1, pg. 368, Tahseen et al.). 
Regarding claim 32, the combination of Dober, Akatsuka and Bon teaches the dishwasher detailed above. The combination of Dober, Akatsuka and Bon does not explicitly teach that the means comprises a gap with a distance of at least 4.5 mm between two adjacent connecting points between two adjacent walls of the plate condenser, thereby defining a flow channel for flow-through of washing liquor to be heated during operation of the heat pump assembly i.e. tube pitch is at least 4.5 mm.
Tahseen et al. discloses tube arrangement that are in-line (Fig.1 a, c, pg. 364) or staggered (Fig. 1b and d) with both circular and non-circular cross sections, with varying longitudinal and traverse tube pitch (PL and PT) (Fig. 2, pg. 366) that are at least 4.5 mm (e.g. 27, 30, 33 mm data by Ref 59, see geometric parameter column in Table 1, pg. 368). Tahseen discloses that by the way of tube arrangement, number of tubes and the tube pitch, heat transfer performance can be significantly enhanced (see bullet 18 in the Finding column, Table 1, pg. 368).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the tube pitch of the plate condenser of the dishwasher of Dober, Akatsuka and Bon to be at least 4.5 mm (as disclosed by Tahseen et al.) all in order to achieve the predictable result of defining a flow channel for flow-through of washing liquor and arranging tubes and hence the connecting regions in a way to enhance the heat transfer efficiency in the plate condensers (bullet 18 in the Finding column, Table 1, pg. 368, Tahseen). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711